Citation Nr: 0807225	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  03-27 194	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

5.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left chest wall, evaluated 20-
percent disabling.

6.  Entitlement to an initial rating higher than 30 percent 
for residuals of cold injury involving the right lower 
extremity.

7.  Entitlement to an initial rating higher than 30 percent 
for residuals of cold injury involving the left lower 
extremity.

8.  Entitlement to an initial rating higher than 10 percent 
for residuals of cold injury involving the right upper 
extremity.

9.  Entitlement to an initial rating higher than 10 percent 
for residuals of cold injury involving the left upper 
extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to 
December 1951.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  

When this case was previously before the Board, in November 
2004, the Board denied the claims for service connection for 
hypertension, diabetes mellitus, and arthritis.  The Board 
also denied the claims for higher ratings for the residuals 
of the shell fragment wound of the left chest wall and for 
the residuals of the cold injury involving the lower and 
upper extremities.  Whereas the Board remanded the claim for 
a higher rating for the PTSD to the RO, via the Appeals 
Management Center (AMC), for further development and 
consideration.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  It is 
unclear whether he appealed some or all of the claims the 
Board denied.  In any event, on September 12, 2007, the Court 
received notice of his death.  The Court therefore vacated 
and dismissed the appeal in an October 3, 2007, memorandum 
decision.  The Court entered judgment on November 5, 2007, 
and has since returned the file to the Board for appropriate 
disposition.


FINDING OF FACT

The veteran died in January 2007.


CONCLUSION OF LAW

Because of his death, the Board has no jurisdiction to 
adjudicate or readjudicate the merits of the veteran's 
claims.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of this 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
veteran's death and, therefore, must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.


		
Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


